WATSON, Judge
(dissenting):
I respectfully dissent for the reasons assigned by Domengeaux, J., and for the following additional reasons:
Although the evidence in the record is somewhat weak, it is sufficient—if the trial court’s considered decision is accorded the proper weight—to affirm the judgment.
For example, much of the dispute revolves around the use of masonite board to cover the ceiling of the carport and to box in the area under the eaves. The majority says that the record shows that it is a “standard practice” to use masonite board for such a purpose in constructing relatively inexpensive homes. The record does not show this.
The expert who testified said that some people use masonite board for siding. There is no unbiased testimony that mason-ite is used for carport ceilings or boxing in the eaves. In fact, the expert said:
“I don’t know what other people use, but I wouldn’t use that on nobody’s house. I wouldn’t use it on a doghouse.” (TR. 49)
*872Apparently, the trial court accepted this testimony along with other testimony that this expert gave concerning the defects. I agree that the testimony could have been more precise, but it is the only unbiased testimony in the record. The defendant did not call an expert or contradict the plaintiff’s expert in any way except with his (the defendant’s) own statements.
Finally, there is no basis for the award of $536 for repairs. If the trial court is manifestly in error, the defendant is entitled to a complete reversal.
I dissent.